PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/287,939
Filing Date: 7 Oct 2016
Appellant(s): Loewenstein Medical Technology S.A.



__________________
Heribert F. Muensterer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 11, 2022.

Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 13, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-2, 4-7, 9-10, 12-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over DeVries et al. (U.S. Pub. No. 2005/0051168; hereinafter: “DeVries”) in view of Tanaka et al. (U.S. Pub. No. 2011/0234545; hereinafter: “Tanaka”) as evidenced by 3M™ Optically Clear Adhesives 8171 • 8172 Technical Data Sheet (hereinafter: “8171 Data Sheet”) in view of Jaeger (U.S. Patent No. 5,712,661).
Claims 8, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DeVries in view of Tanaka in view of Jaeger as applied to claim 1 above, and further in view of Tanaami (U.S. Pub. No 2011/0221702).
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over DeVries in view of Tanaka in view of Jaeger as applied to claim 1 above, and further in view of Hasegawa et al. (U.S. Pub. No. 2015/0174861; hereinafter: “Hasegawa”).

Response to Argument
With regards to 35 U.S.C. 103 rejection of independent claim 1 as being unpatentable over DeVries (U.S. Pub. No. 2005/0051168) in view of Tanaka (U.S. Pub. No. 2011/0234545) as evidenced by 8171 Data Sheet in view of Jaeger (U.S. Patent No. 5,712,661), Appellant argues that the applied reference of Tanaka fails to disclose the control film “being optically transparent in one or more sections thereof and opaque in one or more other sections thereof,” ln 3-4 as recited in independent claims 1 and 15. Specifically, Appellant argues that Tanaka 1) cannot disclose the claimed control film because Appellant asserts that only substrate 5 can be considered, if at all, to correspond to the control film recited in instant claim 1, Pg. 7-8 and 2) substrate 5 cannot comprise the opaque section provided by the acoustically benign layer 60 because Tanaka states that “in some embodiments, concealing transducers 35 and arrays 40 may not be desired if a more industrial or technical appearance is sought, in which case layer 60 may be transparent, not used at all (such as shown in FIG. 1), or only used on a portion of peripheral region 14 of back surface 15.” (¶ 0062) so acoustically benign layer 60 is separate and independent of substrate 5 therefore does not comprise an opaque section. Pg. 8-9
Examiner respectfully disagrees with Appellant’s argument for the following reasons.  Firstly, as repeated in the Final Office Action filed September 13, 2021: 
Independent claim 1 recites “wherein the area comprises or consists of a control film having therein at least one control element”, ln 1-2 firstly, the use of the alternative language “or” in the transitional phrase (i.e. comprising “or” consists of) requires that claim to be examined either as inclusive or exclusive to additional unrecited elements.  These alternatives are mutually exclusive but do not render the claim indefinite, rather board. For the purpose of this Office Action claim 1, and those depending therefrom, have been examined using the transitional phrase “comprising” and therefore inclusive to additional unrecited elements. See MPEP: 2111.03
Similar rational is applied to independent claim 15. 
As such, the claims limitations are considered inclusive and are read in a non-limiting manner.
Secondly, Examiner has clearly shown that Tanaka disclose the control film comprising a multi-layered design [See Tanaka: 5, 10, 13, 14, 15, 60; Fig. 4-5, 6(c)-6(h); ¶¶ 0040, 0059, 0069.].  Appellant is attempting to dictate a more restrictive and exclusive interpretation that has not been claimed. Contrary to Appellant’s agued restrictive and exclusive interpretation of the control film of the independent claims 1 and 15, dependent claim 8 explicitly recites “wherein the control film has a multi-layered design”, ln 1. Therefore, interpreting the control film as comprising a multi-layered design is a valid and applicable interpretation.  As such, Examiner has taken the position that Tanaka discloses the control film comprising a multi-layered design.  Those layers comprising at least, but not limited to, substrate 5 and acoustically begin layer 60, where acoustically begin layer 60 bonded to substrate 5 provides the claimed opaque section as claimed. 

With further regard to the 35 U.S.C. 103 rejection of independent claim 1 as being unpatentable over DeVries (U.S. Pub. No. 2005/0051168) in view of Tanaka (U.S. Pub. No. 2011/0234545) as evidenced by 8171 Data Sheet in view of Jaeger (U.S. Patent No. 5,712,661), Appellant argues that Tanaka fails to disclose “the one or more opaque sections, at least in part, being connected by a second adhesive element with a housing of the medical ventilator lying therebelow.”, as recited in independent claims 1 and 15.  Specifically, Appellant asserts Tanaka fails to disclose the opaque section as being “connected to a housing of a different and independent device (by a second adhesive element)”. Pg. 9-11.
Examiner respectfully disagrees with Appellant’s argument for the following reasons.  Firstly, Appellant is arguing more narrowly than claimed, again and is attempting to assert limitations not claimed.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Specifically, the instant claims are directed to a control and display area for a medical ventilator. Wherein the medical ventilator comprising the housing is positively claimed.  Independent claims 1 and 15 do not recite the one or more opaque sections configured to be connected to the housing of the medical ventilator, thereby functional reciting the one or more opaque sections connection to the housing of the medical ventilator.  Instead, the claims positively claim the housing, requiring the one or more opaque sections to be connected to the housing of the medical ventilator. Thus, the housing is not a “different and independent device” as asserted by Appellant but is instead a positively recited limitation of the control and display area.  Secondly, Examiner clearly identifies housing [57, 61, 63, 71, 77; Fig. 6(e)-6(f); ¶ 0074] in the Final Office Action Pg. 4-5, while Appellant identifies the housing as 55 (Fig. 6C) and argues why housing 55 (Fig. 6C) is not “a housing of a different and independent device”.  Though Appellant’s erroneously identifies the housing as element 55, Tanaka clearly depicts the opaque section [60; Fig. 6(e)-6(f)] is directly connected to the housing [63; Fig. 6(e)-6(f)] and describes the housing [63; Fig. 6(e)-6(f)] as having double sided adhesive applied to fasten to the back surface [15; Fig. 6(e)-6(f)] of control element [Fig. 6(e)-6(f)].  Furthermore, Tanaka specifically discloses including the control and display area as part of a larger system such as a kiosk system i.e. including the control and display area into the housing of a device (¶¶ 0074-0076).  This inclusion of the control and display area into the housing of the medical ventilator (i.e. a device) is the underpinnings of the 103 modification of DeVries in view of Tanaka presented in the Final Office Action of September 13, 2021. 

With regard to the 35 U.S.C. 103 rejection of independent claim 1 as being unpatentable over DeVries (U.S. Pub. No. 2005/0051168) in view of Tanaka (U.S. Pub. No. 2011/0234545) as evidenced by 8171 Data Sheet in view of Jaeger (U.S. Patent No. 5,712,661), Appellant argues that Jaeger fails to disclose the “control film having therein at least one control element”, ln 2. Specifically, 1) (only small) parts of the electromechanical elements (control elements 12, 13, 14,  16; Fig. 1-3) of Jaeger penetrate the control film, as such electromechanical elements of Jaeger are not present inside the control film, and 2) the important parts of the control elements of these control devices are all either in front of the screen (or protrude from the screen), or are behind the screen and are connected by elements which penetrate the screen. Pg. 12-13.
Examiner respectfully disagrees with Appellant’s argument for the following reasons.  Firstly, as stated in the Final Office Action filed September 13, 2021 the term “therein” has been interpreted such that the at least one control element is within, in, and/or through the control film. Secondly, Appellant concedes that the Jaeger discloses the at least one control element (12, 13, 14, 16; Fig. 1-3) is in and through (i.e. penetrates) the control panel (Fig. 2; col 6, ln 38 to col 7, ln 52; col 10, ln 38-58). Wherein the least one control element of Jaeger penetrates the control film and therefore is within, in and/or through the control film as required by independent claims 1 and 15.  Thirdly, regardless of where these unidentified “important parts” of the control elements are located, Jaeger discloses the at least one control element (12, 13, 14, 16; Fig. 1-3) is in and through (i.e. penetrates) the control panel (Fig. 2; col 6, ln 38 to col 7, ln 52; col 10, ln 38-58) as required by independent claims 1 and 15.

With further regard to the 35 U.S.C. 103 rejection of independent claim 1 as being unpatentable over DeVries (U.S. Pub. No. 2005/0051168) in view of Tanaka (U.S. Pub. No. 2011/0234545) as evidenced by 8171 Data Sheet in view of Jaeger (U.S. Patent No. 5,712,661), Appellant argues that Jaeger fails to disclose the “control film having therein at least one control element”, ln 2. Specifically, Jaeger fails to disclose the control elements as at least partially embedded in, or are otherwise a part of the control film. Further, Appellant argues that Examiner’s board interpretation of “therein” as within, in, and/or through,  is in error in light of Appellant disclosure (Fig. 1 and page 6, lines 10-11 and page 7, lines 17-28) which would explicitly lead one of ordinary skill in the art to the interpretation of the instant invention such that the control elements is at least partially embedded in, or are otherwise a part of the control film, Pg. 13-15.
Examiner respectfully disagrees with Appellant’s argument for the following reasons.  Firstly, stated in the Final Office Action filed September 13, 2021 the term “therein” has been interpreted such that the at least one control element is within, in, and/or through the control film. Secondly, although Appellant’s stated interpretation of the control elements being at least partially embedded in, or are otherwise a part of the control film is supported by Appellant’s specification and thus valid, in this context, the term “therein” is interpreted more broadly because Appellant’s specification fails to explicitly define how the term “therein” in the limitation “control film having therein at least one control element” should be interpreted. Specifically, Appellant’s specification fails to mention the term “therein” at all, as such cannot be given a special definition. Thirdly, Appellant is arguing that the Jaeger fail to show certain features of the instant invention, it is noted that the features upon which Appellant relies (i.e., the at least one control element being at least partially embedded in, or are otherwise a part of the control film) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Fourthly, Appellant’s disclosure only mentions embedded in reference to the display and the control elements are embedded in the housing of the medical ventilator (Pg. 1, ln 16). As such, no special definition can be given to the term “therein”. Finally, Appellant explicitly states that a control element that is slightly elevated for tactile indication would concur with the asserted interpretation of “therein”.  Jaeger disclose control element 13 (Fig. 2) that is embodied into the control panel and is slightly elevated for tactile indication. Thereby disclosing at least one control element that agrees with Appellant’s asserted interpretation of “therein”.

With still further regard to the 35 U.S.C. 103 rejection of independent claim 1 as being unpatentable over DeVries (U.S. Pub. No. 2005/0051168) in view of Tanaka (U.S. Pub. No. 2011/0234545) as evidenced by 8171 Data Sheet in view of Jaeger (U.S. Patent No. 5,712,661), Appellant argues that Jaeger cannot be used to teach the “control film having therein at least one control element”, ln 2. Specifically, 1) the age of Jaeger was originally filed in 1993 more than 10 years before DeVries and more than 15 years before Tanaka; 2) there is no room in the apparatus of Tanaka to allow for electromechanical controls which penetrate the substrate of the apparatus, Pg. 15.
Examiner respectfully disagrees with Appellant’s argument for the following reasons.  Firstly, in response to Appellant’s argument based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977). Secondly, Tanaka clearly has sufficient room for buttons (95, 97, 101, 103, 105, 107; Fig. 7) that provide controls and therefore sufficient room exists for electromechanical controls which penetrate the substrate of the apparatus and give tactile feedback. 

With regard to the 35 U.S.C. 103 rejection of dependent claim 19 as being unpatentable over DeVries (U.S. Pub. No. 2005/0051168) in view of Tanaka (U.S. Pub. No. 2011/0234545) as evidenced by 8171 Data Sheet in view of Jaeger (U.S. Patent No. 5,712,661), Appellant argues that Examiner uses knowledge gleaned only from Appellant’s specification to reject claim 19 is apparently not permitted.  Specifically, Examiner stated in the Final Office Action filed 13, 2021: Appellant discloses that liquid adhesive and double-sided adhesive tape could all be used as the second adhesive element to achieve the same result and thus liquid adhesive and double-sided adhesive tape were recognized equivalents before the effective filing date of the invention (See Appellant’s Specification: Pg. 7 ln 2-5), Pg. 16.
Examiner respectfully disagrees with Appellant’s argument for the following reasons.  Firstly, information ascertained from Appellant’s disclosure can, at times, be utilized in a rejection. Specially, when it applies to the recitation of prior art or the general condition of the art (See MPEP 2129, 904.01(b)). In this case, Examiner is utilizing Appellant’s specification giving a generality regarding the equivalency between liquid adhesive and double-sided adhesive tape. Secondly, Examiner’s rejection does not rely exclusively on Appellant’s a generality regarding the equivalency between liquid adhesive and double-sided adhesive tape but instead asserts the use of liquid adhesive as the second adhesive instead of the double-sided adhesive tape as disclosed in Tanaka (¶ 0075) is a matter of design choose because Appellant fails to establish any criticality regarding using liquid adhesive as the second adhesive element and that liquid adhesive and double-sided adhesive tape are, and would function as, equivalents when performing the function of connecting the opaque section to the housing of the medical ventilator. And modifying the modified device of DeVries to utilize the liquid adhesive as the second adhesive instead of the double-sided adhesive tape as disclosed in Tanaka in order to achieve the desired connection between the opaque section and the housing of the medical ventilator is considered to be well within the skill level of the ordinary artisan. 

With regard to the 35 U.S.C. 103 rejection of dependent claim 8 as being unpatentable over DeVries (U.S. Pub. No. 2005/0051168) in view of Tanaka (U.S. Pub. No. 2011/0234545) as evidenced by 8171 Data Sheet in view of Jaeger (U.S. Patent No. 5,712,661) further in view of in view of Tanaami (U.S. Pub. No 2011/0221702), Appellant argues that Tanaami fails to disclose the control film has a multi-layered design and comprises, at least in part, polyester and/or polycarbonate, as recited in claim 8. Specifically, the control film of Tanaka is not made of polymer(s) but rather is made of glass with a thickness of about 3 mm, while Tanaami discloses the transparent resin film 4 formed of highly transparent polyester has a thickness of approximately 500 um (0.5 mm), it is not seen that one of ordinary skill in the art would allegedly have been motivated to replace the glass substrate 5 of the touch sensor of Tanaka by the polymer film of Tanaami, Pg. 17-18.
Examiner respectfully disagrees with Appellant’s argument for the following reasons.  Independent claim 1 recites “wherein the area comprises or consists of a control film having therein at least one control element”, ln 1-2 the use of the alternative language “or” in the transitional phrase (i.e. comprising “or” consists of) requires that claim to be examined either as inclusive or exclusive to additional unrecited elements.  Claim 1, and those depending therefrom, have been examined using the transitional phrase “comprising” and therefore inclusive to additional unrecited elements. (See MPEP: 2111.03). As such, Tanaka discloses the control film as comprises a multi-layered design [See Tanaka: 5, 10, 13, 14, 15, 60; Fig. 4, 6(c)-6(h); ¶¶ 0040, 0059, 0069.]. Tanaami is utilized to modify the control film of the modified device of DeVries to further include (not replace) the polyester portion as a layer for the purpose of preventing reflection (See Tanaami: ¶ 0045). 

With further regard to the 35 U.S.C. 103 rejection of dependent claim 14 as being unpatentable over DeVries (U.S. Pub. No. 2005/0051168) in view of Tanaka (U.S. Pub. No. 2011/0234545) as evidenced by 8171 Data Sheet in view of Jaeger (U.S. Patent No. 5,712,661) further in view of in view of Tanaami (U.S. Pub. No 2011/0221702), Appellant argues that Tanaami fails to disclose or suggest an area of the control film is at least twice the size of an area of the display, as recited in claim 14, Pg. 18-19. 
Examiner respectfully disagrees and response is reproduced herein. Claim 14 recites that the area of the control film is larger than the area of the display; more specifically, that the area of the control film is at least double the area display.  Tanaami discloses the control film as having an area (A, Fig. B annotated below, A, Fig. C annotated below and 1; Fig. 1) divided into an analog switch area (1a; Fig. 2, 3A, 3B) for use as display and touch screen [¶ 0052; corresponding with: B, Fig. B annotated below and B, Fig. C annotated below, that is masked by the illumination film (7; Fig. 1, 3A, 3B; ¶ 0047).] and a fixed switch area (1b; Fig. 2, 3A, 3B) for the operation of fixed switches (¶ 0052).  Though prior art drawings are not interpreted as depicting scale, unless specified, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125.)  In this case, one of ordinary skill in the art would reasonably conclude that the display area (B, Fig. B annotated below and B, Fig. C annotated below) is at least half the total area of the control film (A, Fig. C annotated below, A, Fig. C annotated below and 1; Fig. 1) or, put another way, that the total area of the control film (A, Fig. C annotated below, A, Fig. C annotated below and 1; Fig. 1) is at least double the he display area (B, Fig. B annotated below and B, Fig. C annotated below). (Examiner notes: The designation for the annotated figures have been maintained from the Final Office Action of September 13, 2021 for clarity and continuity.) 

    PNG
    media_image2.png
    212
    535
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 1 of Tanaami. 

    PNG
    media_image3.png
    302
    565
    media_image3.png
    Greyscale

Figure C, Adapted from Figure 3B of Tanaami.

With still further regard to the 35 U.S.C. 103 rejection of dependent claim 20 as being unpatentable over DeVries (U.S. Pub. No. 2005/0051168) in view of Tanaka (U.S. Pub. No. 2011/0234545) as evidenced by 8171 Data Sheet in view of Jaeger (U.S. Patent No. 5,712,661) further in view of in view of Tanaami (U.S. Pub. No 2011/0221702), Appellant argues that Tanaami fails to disclose “wherein the control film is made of one or more polymers.”, ln 1. Specifically, claim 20 does not merely recite a control film a portion of which is made of one or more polymers. Rather, according to claim 20 the entire control film is made of (consists of) one or more polymers, Pg. 19.
Examiner respectfully disagrees with Appellant’s argument for the following reasons.  Firstly, independent claim 1 recites “wherein the area comprises or consists of a control film having therein at least one control element”, ln 1-2 the use of the alternative language “or” in the transitional phrase (i.e. comprising “or” consists of) requires that claim to be examined either as inclusive or exclusive to additional unrecited elements.  Claim 1, and those depending therefrom, have been examined using the transitional phrase “comprising” and therefore inclusive to additional unrecited elements. (See MPEP: 2111.03). Secondly, in response to Appellant’s argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies (i.e., the entire control film is made of one or more polymer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thirdly, the control film comprises a multi-layered design [See Tanaka: 5, 10, 13, 14, 15, 60; Fig. 4, 6(c)-6(h); ¶¶ 0040, 0059, 0069.]. Therefore, Tanaami is utilized to modify the control film of the modified device of DeVries to further include the polyester portion as a layer for the purpose of preventing reflection (See Tanaami: ¶ 0045) thereby rendering the control film made of (at least) a polymer.

With regard to the 35 U.S.C. 103 rejection of dependent claim 19 as being unpatentable over DeVries (U.S. Pub. No. 2005/0051168) in view of Tanaka (U.S. Pub. No. 2011/0234545) as evidenced by 8171 Data Sheet further in view of Hasegawa et al. (U.S. Pub. No. 2015/0174861; hereinafter: “Hasegawa”), Appellant argues that Hasegawa fails to disclose “wherein the control film is made of one or more polymers.”, ln 1. Specifically, claim 20 does not merely recite a control film a portion of which is made of one or more polymers. Rather, according to claim 20 excludes the presence of other materials such as, e.g., glass, which is an essential component of the glass-resin laminate of HASEGAWA, Pg. 20-21.
Examiner respectfully disagrees with Appellant’s argument for the following reasons.  Firstly, independent claim 1 recites “wherein the area comprises or consists of a control film having therein at least one control element”, ln 1-2 the use of the alternative language “or” in the transitional phrase (i.e. comprising “or” consists of) requires that claim to be examined either as inclusive or exclusive to additional unrecited elements.  Claim 1, and those depending therefrom, have been examined using the transitional phrase “comprising” and therefore inclusive to additional unrecited elements. See above and MPEP: 2111.03. Secondly, in response to Appellant’s argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which Appellant 1relies (i.e., the control film excludes the presence of other materials such as, e.g., glass) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thirdly, the control film comprises a multi-layered design [See Tanaka: 5, 10, 13, 14, 15, 60; Fig. 4, 6(c)-6(h); ¶¶ 0040, 0059, 0069.]. Therefore, Hasegawa is utilized to modify the control film of the modified device of DeVries to further include the polycarbonate layer as a layer for the purpose of having higher physical impact resistance and prevent scattering into pieces (See Hasegawa: ¶ 0004) thereby rendering the control film made of (at least) a polymer (i.e. polycarbonate layer).





(4) Conclusion of Examiner’s Answer
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785                                                                                                                                                                                                        
Conferees:
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785 
                                                                                                                                                                                                       
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.